Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 1 of 50   PageID #:
                                  13428


                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 HAWAI`I WILDLIFE FUND, a      )          CIVIL NO. 12-00198 SOM/KJM
 Hawaii non-profit             )
 corporation;                  )
 SIERRA CLUB-MAUI GROUP, a     )          ORDER GRANTING PLAINTIFFS’
 non-profit corporation;       )          MOTION FOR SUMMARY JUDGMENT;
 SURFRIDER FOUNDATION, a non-  )          ORDER DENYING DEFENDANT’S
 profit corporation; and       )          MOTION FOR SUMMARY JUDGMENT
 WEST MAUI PRESERVATION        )
 ASSOCIATION, a Hawaii non-    )
 profit corporation,           )
                               )
           Plaintiffs,         )
                               )
      vs.                      )
                               )
 COUNTY OF MAUI,               )
                               )
           Defendant.          )
 _____________________________ )

       ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT;
        ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

 I.          INTRODUCTION.

             The dueling summary judgment motions before this court

 come with voluminous stacks of paper.        Within those stacks there

 are, as one would expect, factual disputes.         But some of the

 disputes pertain to matters that are immaterial to the present

 order, and some of the disputes concern matters that no one could

 establish, even in the most thorough of trials.          Under those

 circumstances, a trial is not warranted.

             This court, viewing all facts in the light most

 favorable to Defendant County of Maui and drawing all reasonable

 inferences in favor of the County, concludes that the County must

 obtain a permit under the Clean Water Act consistent with the
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 2 of 50   PageID #:
                                  13429


 analysis established by the Supreme Court.         The court grants the

 summary judgment motion filed by Plaintiffs Hawaii Wildlife Fund,

 Sierra Club, Surfrider Foundation, and West Maui Preservation

 Association, and denies the summary judgment motion filed by the

 County.

             Anyone who proposed to stand at the shoreline and empty

 directly into the ocean each day thousands of large drums filled

 with pollutants would be required to get a National Pollutant

 Discharge Elimination System (“NPDES”) permit under the Clean

 Water Act.    The central question in this case is whether the

 County is violating the Clean Water Act in having failed to

 obtain an NPDES permit while releasing pollutants, not by pouring

 them directly into the Pacific Ocean, but instead by introducing

 the pollutants into injection wells at the Lahaina Wastewater

 Reclamation Facility (“LWRF”) half a mile from the ocean.

             The parties in this lawsuit agree that millions of

 gallons of treated wastewater travel from those injection wells

 through groundwater, and that 100 percent of that wastewater

 finds its way into the ocean, although with certain components,

 like nitrogen, being reduced before the wastewater reaches the

 ocean.    Monitors at a handful of small locations near the

 shoreline have detected less than 2 percent of the wastewater

 from two of the four wells.       No scientific study conclusively

 establishes the path of the other 98 percent of the wastewater

 that the parties agree is reaching the ocean.         But even if this

                                      2
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 3 of 50     PageID #:
                                  13430


 court looks only at that less-than-2-percent, that is still tens

 of thousands of gallons of pollutant-containing wastewater

 entering the ocean every day.       Millions of gallons enter the

 ocean every year at just the handful of monitored points.              While

 the court cannot point to the exact path of the rest of the

 wastewater or map every drop of that remaining 98 percent, it is

 likely that that remainder is entering the Pacific Ocean within a

 few miles at most of the LWRF.       That less-than-2-percent is still

 an enormous amount of pollutant being put into the ocean in the

 functional equivalent of a direct discharge.         An NPDES permit is

 required.

             Accordingly, the court grants the motion for summary

 judgment filed by Plaintiffs, which seeks a determination that

 the County of Maui, which owns and operates the LWRF, has

 violated the Clean Water Act by failing to obtain an NPDES permit

 for its discharge of wastewater into the Pacific Ocean.              The

 court denies the County of Maui’s motion summary judgment, which

 argues that Plaintiffs lack admissible evidence of such a

 violation.

 II.         BACKGROUND.

             Since 2006, the County of Maui has owned and operated

 the LWRF, a wastewater treatment facility on the island of Maui,

 without an NPDES permit.      See Defendant County of Maui’s Answer

 to First Amended Complaint, ECF No. 41, PageID #s 451-52; ECF No.

 137, PageID # 4542 (admitting in connection with a previous

                                      3
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 4 of 50    PageID #:
                                  13431


 motion that the County does not have an NPDES permit for the

 LWRF).       The LWRF is located approximately half a mile from the

 Pacific Ocean.       See ECF No. 432-24, PageID # 10592; ECF No. 432-

 37 (picture showing LWRF location relative to ocean).

                The County puts 3 to 5 million gallons of treated and

 disinfected wastewater per day into four injection wells at the

 LWRF.       See ECF No. 41, PageID # 455; Consent Agreement, In re

 County of Maui, ECF No. 432-3, PageID #s 10377-78.          The County

 began discharging wastewater into Wells 1 and 2 in May 1982.              It

 began discharging wastewater into Wells 3 and 4 in 1985.             It

 discharges wastewater into some or all of the wells on a daily

 basis.       See First Amended Complaint ¶ 43, ECF No. 36, PageID

 # 374; Answer to First Amended Complaint ¶ 21, ECF No. 41, PageID

 # 455 (admitting same).

                According to the Final Report of June 2013 Lahaina

 Groundwater Tracer Study, the LWRF serves the city of Lahaina,

 receiving about 4 million gallons of sewage every day from

 approximately 40,000 people, filtering and disinfecting it, and

 then releasing the treated wastewater into the injection wells.

 See ECF No. 432-24, PageID # 10595.        The June 2013 Tracer Dye

 Study assumed that 2.5 million gallons of the total of 4 million

 gallons went into Wells 3 and 4 every day.1         See id., PageID

         1
        On March 15, 2021, the County filed a motion seeking to
 exclude parts of the 2013 Tracer Dye Study as unreliable and
 seeking to exclude expert opinions relying on the challenged
 parts of the study under Daubert v. Merrill Dow Pharmaceuticals,

                                      4
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 5 of 50   PageID #:
                                  13432


 # 10671.    This assumption matches the evidence this court has

 regarding the period from 2011 to 2013.        See ECF No. 440-28,

 PageID # 11213 (including Figure 1-5 with monthly averages for

 all four wells for the period from April 2011 through March

 2013).   According to daily usage logs, in January 2012, the LWRF

 put an average of 1.248 and 1.506 million gallons of wastewater

 into Wells 3 and 4, respectively, every day.         See ECF No. 73-31,

 PageID # 2453.     Similarly, for a period in November and December

 2014, the LWRF put an average of 1.555 and 2.904 million gallons

 of wastewater into Wells 3 and 4, respectively, every day.            See

 ECF No. 432-7.

             In 2015, several years after this case was filed, the

 LWRF decreased its use of Wells 3 and 4 and increased its use of

 Wells 1 and 2.     See ECF No. 432-7, PageID # 10422 (in 2015, Wells

 3 and 4 averaged 983,000 and 400,000 gallons per day,

 respectively), PageID # 10429 (in 2016, Wells 3 and 4 averaged

 636,000 and 91,000 gallons per day, respectively), PageID # 10436

 (in 2017, Wells 3 and 4 averaged 651,000 and 111,000 gallons per

 day, respectively), PageID # 10443 (in 2018, Wells 3 and 4



 509 U.S. 579 (1993). See ECF No. 422. On April 7, 2021, this
 court denied that motion. See ECF No. 438. In ruling on the
 present motions, this court does not rely on any part of the
 study to which the County has identified a challenge. Instead,
 this court relies only on parts of the study to which no
 challenge has been raised. The County has never suggested that
 the study is entirely invalid. Indeed, in earlier proceedings
 before this court, the County raised no challenge to any part of
 the study.

                                      5
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 6 of 50   PageID #:
                                  13433


 averaged 468,000 and 145,000 gallons per day, respectively),

 PageID # 10450 (in 2019, Wells 3 and 4 averaged 519,000 and

 155,000 gallons per day, respectively), PageID # 10457 (in 2020,

 Wells 3 and 4 averaged 89,000 and 118,000 gallons per day,

 respectively).     The volume of wastewater placed into the

 particular wells has thus varied significantly over time.            See

 Decl. of Richard Kraft, PG, CEG, Chg (CA) (the County’s expert),

 ECF No. 440-3, PageID # 11093.

             Once placed in the wells, the wastewater travels

 approximately 200 feet underground into a shallow groundwater

 aquifer beneath the facility.       See 1993 Injection Well Report,

 ECF No. 432-26, PageID # 10737; Consent Agreement, ECF No. 432-3,

 PageID # 10379.     According to one of the County’s experts who is

 a hydrologist and geologist, that aquifer is “a diverse

 assemblage of volcanic rock below the freshwater aquifer lens.”

 The wastewater in the aquifer encounters saline and brackish

 water at depths of 88 to 258 feet.        See Kraft Decl., ECF No. 440-

 3, PageID # 11080-81.      A Lahaina Wastewater Reclamation Status

 Report dated July 2011 indicates that, from 0 to 30 feet below

 the surface, the material is “Ewa silty clay loam.”          The status

 report also says that, from 30 to 75 feet below the surface, the

 material is limestone and that, for depths greater than 75 feet,

 the material is “fractured layers of Wailuku lava basalt.”            See

 ECF No. 432-25, PageID # 10724.       The treated wastewater mixes

 with groundwater and then flows horizontally and vertically into

                                      6
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 7 of 50    PageID #:
                                  13434


 the ocean through the porous aquifer.        Id., PageID # 11081-82;

 ECF No. 44027, PageID # 11212.

             There is no dispute that the wastewater put into all

 four injection wells finds its way to the Pacific Ocean.             See

 Final Environmental Impact Statement for Construction of Sewage

 Collection System and Waste Water Reclamation Plant, Lahaina,

 Maui, Hawaii, ECF No. 432-4, PageID #10397 (noting that the LWRF

 wastewater “will eventually reach the ocean”); ECF No. 137,

 PageID # 4542 (County admitting in connection with a previous

 motion that the “groundwater into which LWRF Injection Wells 1

 and 2 discharge conveys wastewater to the Pacific Ocean”);2 Decl.

 of Jean E. Moran (the Plaintiffs’ expert, a hydrologist and

 geochemist), ECF No. 432-22, PageID # 10578 (“In my opinion, 100%

 of wastewater injected into any of the LWRF wells will discharge

 into the adjacent Pacific Ocean.”); Depo. of Richard Kraft (the

 County’s hydrologist and geologist), ECF No. 432-9, PageID

 # 10475 (agreeing with the statement that “100 percent of

 wastewater injected into any of the LWRF wells will discharge in

 the adjacent [P]acific [O]cean”); Remote Deposition by Videoconf.

 of Ericson John List (the County’s expert, a civil engineer), ECF



       2
        In the County’s Reply Statement of Facts, the County says
 that no study has established that wastewater from Wells 1 and 2
 goes into the Pacific Ocean. See ECF No. 445, PageID # 11599.
 But even if there is no such study, the County has admitted that
 “groundwater into which LWRF Injection Wells 1 and 2 discharge
 conveys wastewater to the Pacific Ocean.” ECF No. 137, PageID
 # 4542. This court holds the County to that admission.

                                      7
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 8 of 50   PageID #:
                                  13435


 No. 432-10, PageID # 10483 (“If you’re on an island, everything

 you put into the ground that doesn’t evaporate goes into the

 ocean.    So if you’re injecting wastewater into – treated

 wastewater into the aquifer, it’s all going to end up in the

 ocean.    There’s no place else for it to go.”); Expert Report of

 Ericson John List (the County’s expert), ECF No. 432-31, PageID

 # 10829 (“All waters that infiltrate the soil on an island must

 ultimately find their way to the sea either in the form of stream

 flows or via SS and diffuse flow at the shoreline or within

 adjacent coastal waters. . . .       The effluent3 injected into the

 aquifer is no different in this respect; it must ultimately find

 its way to the sea.”); Decl. of Adina Paytan (Plaintiffs’ expert,

 an oceanographer), ECF No. 432-32, PageID # 10855 (“all of the

 treated wastewater (100%) that is injected into any of the four

 LWRF injection wells enters the Pacific Ocean”).

             The June 2013 Tracer Dye Study conducted jointly by the

 EPA, the Hawaii Department of Health, the U.S. Army Engineer

 Research and Development Center, and researchers at the

 University of Hawaii concluded that wastewater put into Wells 3

 and 4 finds its way to the Pacific Ocean, emerging through

 “submarine springs” in the waters off Kahekili Beach about half a



       3
        The record sometimes refers to “injectate” or “effluent”
 that goes into the LWRF’s injection wells or into the ocean.
 This court uses “wastewater” when referring to the treated sewage
 that the LWRF puts into its injection wells or when describing
 the discharge into the Pacific Ocean.

                                      8
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 9 of 50   PageID #:
                                  13436


 mile from the LWRF.     ECF No. 432-24, PageID # 10594; see also

 Geosync Consultants Expert Report (prepared for the County), ECF

 No. 432-29, PageID # 10781 (stating that the distance from Well 4

 to the nearshore beach is approximately 0.3 miles); ECF No. 440-

 45 (noting that it is 821 meters from the LWRF to the north seep

 group and 932 meters from the LWRF to the south seep group, with

 the north and south seep groups located in the nearshore ocean

 waters); Decl. of Adina Paytan, Ph.D. (Plaintiffs’ expert), ECF

 No. 432-32, PageID # 10842 (indicating that wastewater travels

 0.85 kilometers (0.5 miles) from Wells 3 and 4 to the Pacific

 Ocean and that wastewater from Wells 1 and 2 travels slightly

 farther, as those wells are located slightly farther away from

 the ocean than Wells 3 and 4).

             The court recognizes that wastewater may flow

 horizontally and vertically through the aquifer, not necessarily

 in a straight line from the LWRF to the ocean.         Even so,

 Plaintiffs’ expert says the distance does not exceed 1.5 miles.

 See Decl. of Jean E. Moran, Ph.D., ECF No. 432-22, PageID

 # 10566.    Another of Plaintiffs’ experts, Robert B. Whittier,

 says that, because of its “buoyancy, the warm, non-saline LWRF

 injectate rises from the brackish and saline zone into the

 freshwater zone near to the injection well, long before the

 injected effluent plume reaches the coast.”         See Decl. of Robert

 B. Whittier, ECF No. 444-1, PageID # 11406.         Whittier opines

 that, as a result, the wastewater is discharged “to the coastal

                                      9
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 10 of 50   PageID #:
                                   13437


  and submarine discharge zones” and not to “deeper layers of

  saline and brackish water” that may emerge offshore at depths of

  at least 30 to 50 feet.     Id.; see also Groundwater Availability

  in the Lahaina Dist., W. Maui, Haw. Fig. 7, ECF No. 432-30,

  PageID # 10826 (showing where freshwater, brackish water, and

  saltwater are discharged into the ocean).        The County’s expert

  says the wastewater travels from the LWRF to the ocean through

  various paths with a minimum distance ranging from 0.3 to 1.3

  miles.   See Geosync Consultants Expert Report, ECF No. 432-29,

  PageID #s 10781, 10786.

             The 2013 Tracer Dye Study involved placing Fluorescein

  tracer dye into Wells 3 and 4 on July 28, 2011.         See ECF No. 432-

  24, PageID # 10606.     According to that study, the “treated

  wastewater discharges from the sea floor mixed with other marine

  and fresh waters predominantly as diffuse flow (>90%), but also

  through a patchwork of hundreds of very small (ca. 5 cm2)

  submarine springs.”4     Id., PageID # 10594.     These submarine

  springs were generally located in two areas--1) the north seep

  group, which was approximately 3 to 5 meters offshore and 3,180

  square meters in area; and 2) the south seep group, which was

  approximately 25 meters offshore and 7,000 square meters in area.

  The researchers placed small monitors, called piezometers, at


       4
         The 2013 Tracer Dye Study referred to diffuse flow or
  diffuse seepage when “vents could not be identified.” ECF No.
  432-24, PageID # 10602.

                                      10
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 11 of 50   PageID #:
                                   13438


  three to four locations in the north seep area and three to four

  locations in the south seep area and monitored them for tracer

  dye.   See id., PageID #s 10597, 10624-27; Decl. of Ericson John

  List (the County’s expert, a civil engineer), ECF No. 440-1,

  PageID #s 11063-64.     The monitors themselves only covered 0.327

  square meters of the combined 10,180 square meters of the north

  and south seep groups.     See List Decl., ECF No. 440-2, PageID

  # 11064.

             The 2013 Tracer Dye Study noted that more than 90

  percent of the discharge within the two seep groups occurred

  through diffuse flow.     See ECF No. 432-24, PageID #s 10602,

  10668.   The County questions the accuracy of the 90 percent

  figure, arguing that we cannot know what percentage of the

  discharge within the two seep groups occurs through diffuse flow

  because no measurements have been taken.         See List Decl., ECF No.

  440-2, PageID # 11064 (stating that diffuse flow is not limited

  to the seep groups and may “occur anywhere along the west-Maui

  coast”).   One of the County’s experts says the treated wastewater

  does not only seep into the Pacific Ocean in the locations

  identified by the 2013 Tracer Dye Study, but also “flow[s]

  diffusely along the length of the west-Maui coast near Kahekili

  Beach, as well as farther offshore in deeper water,” encountering

  different conditions on that journey.         Kraft Decl., ECF No. 440-

  3, PageID #s 11083-84, 11089-90.         List concurs that “[d]iffuse



                                      11
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 12 of 50   PageID #:
                                   13439


  flow can occur anywhere along the west-Maui coast” and that it is

  not limited to the north and south seep groups.         See Decl. of

  Ericson John List, Ph.D., ECF No. 440-2, PageID # 11064.

             The 2013 Tracer Dye Study also indicated that the

  temperature of the water and the amount of sewage-derived

  nitrogen isotope (ä15 N) are higher in and to the immediate south

  of the seeps (“Seep Area”) than in the water surrounding the rest

  of West Maui.    See Figure ES-6, ECF No. 432-24, PageID # 10626;

  See also Paytan Decl., 432-32, PageID # 10857.         For example, the

  temperature of the water in the Seep Area was 26.8 degrees

  Celsius (80.24 degrees Fahrenheit), and the temperature of other

  nearshore waters was 26.0 degrees Celsius (78.8 degrees

  Fahrenheit).

             Paytan, an oceanographer who is one of Plaintiffs’

  experts, says the groundwater coming from the submarine springs

  is warmer than the ambient seawater and that, in the usual case,

  discharged water is cooler than the seawater.         See Paytan Decl.,

  ECF No. 432-32, PageID # 10856.       Robert B. Whittier, another

  expert for Plaintiffs, agrees: “The ocean is a large reservoir

  relative to the groundwater, so it takes a large amount of

  groundwater input to result in a change of sea surface

  temperature and algal ä15 N composition.”       ECF No. 444-1, PageID

  # 11414.   Accordingly, even though there is a dispute about how

  much diffuse flow is occurring in the two seep areas, Plaintiffs



                                      12
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 13 of 50    PageID #:
                                   13440


  argue that the discharge is large enough to increase the

  temperature of the water in the Seep Area by 0.8 degrees Celsius

  (1.44 degrees Fahrenheit).

             On the other hand, List, an engineer who is one of the

  County’s experts, says that water samples at two seeps showed a

  range of 29.2 to 34.9 degrees Celsius (84.56 to 94.82 degrees

  Fahrenheit) during the week of September 10, 2011.         He says that

  the average temperature of the wastewater was 27.5 degrees

  Celsius (81.5 degrees Fahrenheit).       He opines that the increased

  temperature in the Seep Area is caused by geothermal forces,

  rather than the discharge of the LWRF wastewater.         See Expert

  Report of Ericson John List, ECF No. 137-2, PageID #s 4599-4600.

             The 2013 Tracer Dye Study also estimated that about 64

  percent of wastewater from Wells 3 and 4 discharges in the

  nearshore water at the north and south seep group locations,

  although the County questions the 64 percent estimation.             See ECF

  No. 432-24, PageID # 10594; ECF No. 422-1, PageID # 9789.             It

  appears that one of the study’s authors now thinks the number

  might be 54 percent.     See ECF No. 422-1, PageID # 9795; see also

  Observations of Nearshore Groundwater Discharge: Kahekili Beach

  Park Submarine Springs, Maui, Hawaii, ECF No. 444-11, PageID

  # 11542 (“Dye tracer experiments and geochemical mixing models

  suggest that up to 96% (mean 62%) of the discharging vent water

  can be sourced back to the LWRF injectate . . . .”); 2013 Tracer



                                      13
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 14 of 50   PageID #:
                                   13441


  Dye Study, Table ES-8, ECF No. 444-6, PageID # 11489 (stating

  that the range of the LWRF wastewater discharged in submarine

  springs is 53 percent to 96 percent, with an average of 62

  percent).

              Ericson John List, an expert retained by the County,

  notes the total amount of dye “recovered” at the two seep groups

  represented less than 2 percent of the total dye injected into

  the wells and that exactly what happened to the other 98 percent

  of the dye remains unknown.      See ECF No. 440-2, PageID # 11065;

  Supplemental Expert Report of Ericson John List, ECF No. 440-20,

  PageID # 11178.    While the 2013 Tracer Dye Study took

  measurements only at the piezometers, List concedes that the dyed

  wastewater also could have traveled as diffuse flow anywhere

  along the West Maui coast.      See List Decl., ECF No. 440-2, PageID

  # 11064; see also Lahaina Groundwater Tracer Study, ECF No. 432-

  24, ECF No. 10601 (“there is significant groundwater discharge

  along the coastline north and south of the submarine springs”);

  Interim Lahaina Groundwater Tracer Study, ECF No. 440, PageID

  # 11220 (“groundwater discharge commonly occurs along this ~5-km

  stretch of coastline”).     As one study put it, “a few submarine

  springs are prominent enough to be readily noticeable, but

  groundwater almost certainly discharges diffusely along the

  entire shore in addition and is simply masked readily by seawater

  mixing where it is not focused.”         See “A Multitracer Approach to



                                      14
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 15 of 50   PageID #:
                                   13442


  Detecting Wastewater Plumes from Municipal Injection Wells in

  Nearshore Marine Waters at Kihei and Lahaina, Maui, Hawaii,” ECF

  No. 432-28, PageID # 10768-69.       The recovery at the seeps of

  about 2 percent of the dye put into the Wells 3 and 4 suggests

  that about 2 percent of the wastewater put into Wells 3 and 4

  makes its way to those seeps.

              There is no dispute that the Fluorescein tracer dye

  was first detected at the north seep group 84 days after being

  put into Wells 3 and 4.     Although the peak concentration of the

  dye was observed 9 to 10 months after it was placed in Wells 3

  and 4, the average (mean) time for wastewater to go from Wells 3

  and 4 to the north and south seep groups was 14 to 16 months.

  See ECF No. 432-24, PageID # 10592 (“Fluorescein tracer dye (FLT)

  added to LWRF injection Wells 3 and 4 arrived at coastal

  submarine spring sites with a time of first arrival of 84

  days.”), and # 10607 (stating, “The average time of travel

  occurred 487 and 435 days after the FLT addition at the NSG and

  SSG, respectively.”); Decl. of Jean E. Moran (Plaintiffs’

  expert), ECF No. 432-22, PageID # 10559; Expert Report of Ericson

  John List (the County’s expert), ECF No. 127-11, PageID # 3804

  (stating that the average travel time is about 430 days).            The

  2013 Tracer Dye Study included the following table that

  illustrated detection times:




                                      15
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 16 of 50   PageID #:
                                   13443




  ECF No. 432-24, PageID # 10630.

             List, a County expert, says that 50 percent of the dye

  measured at the seeps entered the ocean within 300 days, that 70

  percent of the dye entered the ocean within 400 days, and that 90

  percent of the dye entered the ocean within 600 days.          See Remote

  Depo. by Videoconf. of Ericson John List, ECF No. 432-10, PageID

  #s 10479-80; see also Supp. Expert Rep. of Ericson John List, ECF

  No. 432-14, PageID # 10516 (same); Decl. of Ericson John List,

                                      16
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 17 of 50   PageID #:
                                   13444


  ECF No. 440-2, PageID # 11068 (“of the 2% fraction of injectate

  that was measured in the groundwater flow at the Kahekili spring

  groups, 50% had been in the aquifer for more than 300 days”).

  Thus, even if less than 2 percent of the tracer dye was measured

  by the piezometers at the seeps, 70 percent of the dye, according

  to the County’s expert, entered the ocean within 400 days of

  being placed into Wells 3 and 4.          See, e.g., ECF No. 432-10,

  PageID # 10480 (“Q: And your further testimony with respect to

  the south seep group, again for measured tracer, is that 70

  percent will have entered the ocean by 400 days; correct?            A: You

  can infer that from what I said.         What I said is 30 percent

  remained resident in the aquifer.         So 30 percent is still

  resident; 70 percent has been released, yes.         Q: And then

  finally, by 600 days, 90 percent of the injected tracer would

  have entered the ocean; right?       A.    Yes.   You did your arithmetic

  correctly.”).

             Another expert for the County, Jeffrey Muir Thompson,

  Ph.D., states that the estimates that 0.6 percent to 1.6 percent

  of the wastewater entered the ocean refer to wastewater entering

  from the identified seep vents, without regard to wastewater that

  entered the ocean from the rest of the nearby seep group areas.

  See Remote Depo. by Videoconf. of Jeffrey Muir Thompson, Ph.D.,

  ECF No. 444-12, PageID # 11548.

             Another County expert, Craig Lekven, a civil engineer,

  notes that it takes much longer for the treated wastewater to

                                      17
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 18 of 50   PageID #:
                                   13445


  reach the ocean via groundwater than it would take via a direct

  pipeline.    He says dye put into the ocean via a pipe going

  straight from the LWRF to the ocean would reach the ocean in

  about 90 to 108 minutes, rather than first arriving at the sea in

  84 days.    See Decl. of Craig Lekven, ECF No. 440-6, PageID

  # 11120.

              The 2013 Tracer Dye Study concluded that the presence

  of the dye “conclusively demonstrate[s] that a hydrogeologic

  connection exists between LWRF Injection Wells 3 and 4 and the

  nearby coastal waters of West Maui.”       ECF No. 432-24, PageID

  # 10594.    This court previously characterized the 2013 Tracer Dye

  Study with respect to the Fluorescein tracer dye as “indisputably

  demonstrat[ing] the relatively rapid flow of significant

  quantities of pollutant from the LWRF to the ocean.”          24 F. Supp.

  3d at 1003.

              On August 11, 2011, a different tracer dye, Sulpho-

  Rhodamine-B, was placed into Well 2, which is located slightly

  northeast of Wells 3 and 4.      That dye was not detected as

  emerging at the study’s monitors.        See ECF No. 432-24, PageID

  # 10592; Decl. of Adina Paytan (Plaintiffs’ expert), ECF No. 432-

  32, PageID # 10842 (describing the location of the wells); Decl.

  of Richard Kraft (the County’s expert), ECF No. 440-3, PageID

  # 11083 (stating that “[i]njectate from Wells 1 and 2 has never

  been detected at the submarine springs offshore of Kahekili

  Beach, or anywhere else in the Pacific Ocean”).

                                      18
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 19 of 50   PageID #:
                                   13446


             The 2013 Tracer Dye Study recognized that wastewater

  from Well 2 might not be discharging in the nearshore waters and

  might be instead discharging in deeper water farther from the

  shore.   See id., PageID # 10689.        Moran, a hydrologist and

  geochemist retained by Plaintiffs, opines that the lack of

  Sulpho-Rhodamine-B tracer dye detected from Well 2 does not mean

  that it fails to reach the ocean.        Moran notes that detection of

  Sulpho-Rhodamine-B from Well 2 could have been affected by

  degradation of Sulpho-Rhodamine-B, which degrades more readily

  than Fluorescein tracer dye.      Detection could also have been

  affected by the lesser amount of Sulpho-Rhodamine-B used and the

  likely deflection of wastewater from Well 2 by mounds of pressure

  created by wastewater from Wells 3 and 4 (which received more

  wastewater during the study).      Decl. of Jean E. Moran, Ph.D.

  (Plaintiffs’ expert), ECF No. 432-22, PageID # 10560; see also

  ECF No. 432-24, PageID # 10689 (concluding in the 2013 Tracer Dye

  Study that the lack of detection could have related to

  displacement by wastewater from Wells 3 and 4, discharge in areas

  that were not monitored, and/or decreases in the dye

  concentration or degradation of the dye below detectable limits

  over time as the wastewater traveled to the ocean).

             In Moran’s opinion, the time required for wastewater

  from Wells 1 and 2 to reach the nearshore ocean is similar to

  that from Wells 3 and 4.      ECF No. 432-22, PageID # 10561.        Moran

  noted that, during the 2013 Tracer Dye Study, Wells 3 and 4

                                      19
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 20 of 50   PageID #:
                                   13447


  received 80 percent of the effluent injected into the wells.

  Moran opines that, when Wells 1 and 2 receive the majority of the

  effluent, Wells 1 and 2 discharge at and near the North and South

  Seep Groups.    Id., PageID # 10566.     Moran says that, because

  wastewater from each of the LWRF’s four wells goes into the same

  aquifer, flow times from all of the wells are similar.          See Decl.

  of Jean E. Moran, ECF No. 432-22, PageID # 10561; Supp. Decl. of

  Jean E. Moran, ECF No. 444-2, PageID #s 11417-18.

             Another of Plaintiffs’ experts, Adina Paytan,

  specializes in the relationship between submarine groundwater

  discharge and marine chemistry and has been studying that

  relationship in Hawaiian waters for 13 years.         She says that she

  has been collaborating with the U.S. Geological Survey since

  2014, studying the impacts of wastewater injected into the wells

  at the LWRF on the nearby reef.       See Paytan Decl., ECF No. 432-

  32, PageID #s 10832-33.     In 2019, she coauthored a peer-reviewed

  article, “Coral Skeleton ä15 N as a Tracer of Historic Nutrient

  Loading to a Coral Reef in Maui, Hawaii.”        See ECF No. 432-34.

  Paytan studied ä15 N, a sewage-derived nitrogen isotope.         See

  Paytan Decl., PageID # 10857.      Her 2019 article examined coral

  skeletons cores corresponding to a 40-year period from the seeps

  identified by the 2013 Tracer Dye Study, determining that there

  was “a dramatic increase in coral ä15 N values after 1995,

  corresponding with the implementation of biological nutrient



                                      20
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 21 of 50   PageID #:
                                   13448


  removal at the nearby Lahaina Wastewater Reclamation Facility.”

  ECF No. 432-34, PageID #s 10898 and 10901; see also Paytan Decl.,

  ECF No. 432-32, PageID #s 10834, 10900.

             Paytan’s study says that “[h]igh ä15 N values are known

  to be strongly indicative of denitrification and sewage

  effluent.”    ECF No. 432-34, PageID # 10898; see also Paytan

  Decl., ECF No. 432-32, PageID # 10834.        Her study “confirm[ed]

  that corals living within the SGD seep area are impacted by

  sewage-effluent injected at the LWRF.”        ECF No. 432-34, PageID

  # 10903.   Paytan explains:

             The links between fluctuations in the seepage
             chemistry to changes in wastewater management
             at the plant provide additional confirmation
             that pollutants entering the ocean off
             Kahekili Beach Park come from treated
             effluent discharged from the LWRF injection
             wells. As discussed above, the dramatic
             increase in coral ä15 N values corresponds to
             the denitrification upgrade at the LWRF.
             There were also significant changes in
             discharging water chemistry following the
             implementation of chlorination disinfection
             at the LWRF in 2011. Notably, the mean
             salinity of the vent water was about 2.5
             times higher in 2013 (7.4 ± 3.7) than in 2010
             (the addition of chlorine to treat LWRF
             effluent increases the salinity, which is the
             sum of the concentrations of dissolved salts
             like sodium chloride), and the mean dissolved
             organic nitrogen (DON) (and not other
             nutrients like silicon) was enriched about
             9-fold during 2013 (due to lower microbial
             activity, less DON is utilized and
             mineralized by the microbial community,
             while the major source of silicon is
             from dissolution of the bedrock materials via
             water rock interactions) likely due to the
             impact of the chlorine on the


                                      21
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 22 of 50   PageID #:
                                   13449


             microbial community in groundwater (Fackrell
             et al., 2016; Murray et al., 2019).

  ECF No. 432-32, PageID # 10860.

             Paytan says that studies completed before the 2013

  Tracer Dye Study “supported the prevailing scientific view that

  injected LWRF wastewater discharges into coastal waters near

  Kahekili Beach.”    See Paytan Decl., ECF No. 432-32, PageID

  # 10836.   For example, Paytan notes that a 2009 study by Charles

  D. Hunt and Sarah N. Rosa concluded that there was an injection

  plume caused by wastewater discharge from LWRF.         See id.; “A

  Multitracer Approach to Detecting Wastewater Plumes from

  Municipal Injection Wells in Nearshore Marine Waters at Kihei and

  Lahaina, Maui, Hawaii,” ECF No. 432-28, PageID # 10774-75.

             Another study prepared by the United States Geological

  Survey in conjunction with the Hawaii State Department of Health,

  Clean Water Branch, similarly concluded that “[t]reated

  wastewater presence was confirmed” in the nearshore waters near

  the LWRF “by multiple ‘inherent’ wastewater tracers, the most

  conclusive being pharmaceuticals, organic waste indicator

  compounds, and heavy ä15 N.”     ECF No. 432-28, PageID # 10776.

  That study noted that “tribromomethane, two musk fragrances, a

  fire retardant, and a plasticizer compound” were detected,

  further confirming the presence of treated wastewater at the

  submarine springs near LWRF.      Id.




                                      22
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 23 of 50   PageID #:
                                   13450


             Ryan Fimmen, Ph.D., a County expert, says that the LWRF

  may not be the only source of these contaminants.         Reclaimed

  water used for irrigation and landscaping near the ocean, along

  with surface runoff, may add chemicals to nearshore waters.

  Decl. of Ryan Fimmen, Ph.D., ECF No. 440-5, PageID # 11113.

  Lekven, an engineer retained by the County, says that, between

  July 1996 and December 2020, 7,593,683,519 gallons of recycled

  water were provided to the Kaanapali Resort and Golf Club, Honua

  Kai Resort, Hyatt Regency, Hyatt Timeshare, and Maui Land and

  Pineapple Company.     Lekven estimates that between 1.5 and 2.3

  billion gallons of that recycled water percolated into the

  groundwater during that time frame.       See Decl. of Craig Lekven,

  ECF No. 445-6, PageID # 11623-24; see also ECF No. 440-11 (aerial

  photograph with overlays showing the LWRF, Kaanapali Resort and

  Golf Club, Honua Kai Resort, Hyatt Regency, Hyatt Timeshare, and

  Maui Land and Pineapple Company).

             Paytan, Plaintiffs’ expert, also notes that dissolved

  oxygen levels at the seeps near LWRF are lower than in other

  ocean areas in West Maui.      See Paytan Decl., ECF No. 432-32,

  PageID # 10858.    She opines that effluent with dissolved organic

  matter consumes oxygen at the seeps, leading to elevated

  phosphorous levels there.      Id., PageID # 10859.     The 2013 Tracer

  Dye Study noted other differences.       When compared to surrounding




                                      23
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 24 of 50   PageID #:
                                   13451


  waters, the seeps generally had a lower pH, lower salinity, and

  lower specific conductivity.      See ECF No. 432-24, PageID # 10647.

              While there is no dispute that wastewater from the LWRF

  ultimately finds its way to the Pacific Ocean, the County’s

  expert, Kraft, says that, on its way to the ocean, the pollutants

  in the wastewater become less of a problem because of

  “attenuation mechanisms such as dispersion, mixing, dilution, and

  chemical transformation.”      See Kraft Decl., ECF No. 440-3, PageID

  #s 11079, 11082.

              Another of the County’s experts, Ryan Fimmen, Ph.D.,

  says that the wastewater combines with saline, brackish, and

  fresh groundwater, then goes through and interacts with porous

  volcanic rock, leading to “injectate that emerge[s] at the seeps

  [that is] significantly mixed, diluted, chemically altered, and

  geochemically transformed.”      Decl. of Ryan Fimmen, Ph.D., ECF No.

  440-5, PageID # 11106.     According to Fimmen, “Microbial processes

  such as denitrification ultimately result in the removal of an

  average of 86% of total nitrogen.”       Decl. of Ryan Fimmen, Ph.D.,

  ECF No. 440-5, PageID # 11106; Paytan Expert Report, ECF No. 440-

  40, PageID # 11259 (stating that the average nitrogen removal was

  86 percent, but the removal rate ranged from 30 percent to 90

  percent).

              It may be that some of the denitrification occurs at

  the plant, rather than as the wastewater travels through

  groundwater to the sea.     See Paytan Decl., ECF No. 432-32, PageID

                                      24
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 25 of 50   PageID #:
                                   13452


  # 10834.   However, Lekven, the County’s engineering expert,

  opines that treated wastewater taken by a pipe to the ocean would

  yield ocean outfall of nitrogen of about 190 pounds per day,

  contrasting with only 31 pounds per day actually released into

  the ocean.    He says the difference “is a result of the

  denitrification process that occurs in the aquifer as the

  groundwater flows from the injection wells into the ocean.”

  Lekven Decl., ECF No. 440-6, PageID # 11125.         Lekven says this is

  a “significant natural treatment” before the treated wastewater

  reaches the ocean.     Id.

  III.       SUMMARY JUDGMENT STANDARD.

             This court set forth the summary judgment standard in

  its order of May 30, 2014.      See 24 F. Supp. 3d 980, 992-93 (D.

  Haw. 2014.    That standard is incorporated herein by reference.

  IV.        ANALYSIS.

             The Clean Water Act was enacted “to restore and

  maintain the chemical, physical, and biological integrity of the

  Nation’s waters.”     33 U.S.C. § 1251(a).     Toward that end, the

  Clean Water Act prohibits the “discharge of any pollutant” unless

  certain provisions of the Clean Water Act are complied with.            See

  33 U.S.C. § 1311(a); see also 33 U.S.C. § 1362(12) (“The term

  ‘discharge of a pollutant’ and the term ‘discharge of pollutants’

  each means (A) any addition of any pollutant to navigable waters

  from any point source, (B) any addition of any pollutant to the



                                      25
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 26 of 50   PageID #:
                                   13453


  waters of the contiguous zone or the ocean from any point source

  other than a vessel or other floating craft.”).

             The Supreme Court has explained that “a person wishing

  to discharge any pollution into navigable waters [must] first

  obtain EPA’s permission to do so.”       Hawaii Wildlife Fund, et al.

  v. County of Maui, 140 S. Ct. 1462, 1468 (2020).         In other words,

  a person desiring to discharge any pollutant from a point source

  into the navigable waters of the United States must get an NPDES

  permit.   See 33 U.S.C. §§ 1311(a) and 1342; see also Comm. To

  Save Mokelumne River v. E. Bay Mun. Util. Dist., 13 F.3d 305, 309

  (9th Cir. 1993) (“the Act categorically prohibits any discharge

  of a pollutant from a point source without a permit”).

             The Clean Water Act defines “pollutant” broadly,

  including in its definition “dredged spoil, solid waste,

  incinerator residue, sewage, garbage, sewage sludge, munitions,

  chemical wastes, biological materials, radioactive materials,

  heat, wrecked or discarded equipment, rock, sand, cellar dirt and

  industrial, municipal, and agricultural waste discharged into

  water.”   33 U.S.C. § 1362(6).

             Under the Clean Water Act, “navigable waters” are “the

  waters of the United States, including the territorial seas.”            33

  U.S.C. § 1362(7).

             The Clean Water Act covers pollutants reaching

  navigable waters from any point source.        A “point source” is



                                      26
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 27 of 50   PageID #:
                                   13454


             any discernible, confined and discrete
             conveyance, including but not limited to any
             pipe, ditch, channel, tunnel, conduit, well,
             discrete fissure, container, rolling stock,
             concentrated animal feeding operation, or
             vessel or other floating craft, from which
             pollutants are or may be discharged. This
             term does not include agricultural stormwater
             discharges and return flows from irrigated
             agriculture.

  33 U.S.C. § 1362(14).

             In 2012, Plaintiffs sued the County, seeking to compel

  it to apply for and comply with the terms of an NPDES permit, and

  to pay civil penalties for its earlier discharge without a

  permit.

             On May 30, 2014, this court granted summary judgment to

  Plaintiffs, ruling that the County’s failure to obtain an NPDES

  permit was a violation of the Clean Water Act.         While recognizing

  that the LWRF was not discharging wastewater directly into the

  Pacific Ocean, this court ruled that an NPDES permit was

  necessary because a “discharge into the groundwater below the

  LWRF is functionally equivalent to a discharge into the ocean

  itself.”   24 F. Supp. 3d 980, 994 (D. Haw. 2014).        This court

  noted that the groundwater was the conduit by which the

  wastewater went from the LWRF wells to the sea, explaining, “If

  the point of emission is readily identified, and the transmission

  path to the ocean is clearly ascertainable, the discharge is

  functionally one into navigable water.”        24 F. Supp. 3d at 998.




                                      27
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 28 of 50   PageID #:
                                   13455


             This court found “no genuine dispute that the discharge

  at the LWRF significantly affects the physical, chemical, and

  biological integrity of the ocean water.”        Id., 24 F. Supp. 3d at

  1003-04.   While chemical and biological reactions occurred as the

  wastewater traveled from the LWRF to the ocean that resulted in

  lower levels of nitrogen and phosphorous, the court ruled that

  the change to the wastewater “d[id] not mean that the water at

  the seeps is not or does not contain a ‘pollutant’ within the

  meaning of the [Clean Water] Act.”       Indeed, at the time, the

  County had “explicitly disclaimed any such argument, conceding

  that ‘pollutants’ were released at the seeps.”         Id., 24 F. Supp.

  3d at 998.

             On appeal, the Ninth Circuit affirmed the result but

  articulated a different approach, concluding that an NPDES permit

  was necessary because pollutants were “fairly traceable from the

  point source to a navigable water.”       886 F.3d 737, 749 (2018).

             The Supreme Court granted certiorari, and, on April 23,

  2020, ruled that the Ninth Circuit’s “fairly traceable” test was

  too broad.    That test, the court said, allowed for liability when

  a pollutant was carried from a point source to navigable waters

  on a bird’s feather, or when a pollutant took 100 years to go

  from a point source to navigable waters, or when a pollutant had

  gone 250 miles through groundwater on its way to navigable

  waters.    See 140 S. Ct. 1462, 1470-71 (2020).       However, the

  Supreme Court also rejected the County’s argument that the Clean

                                      28
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 29 of 50   PageID #:
                                   13456


  Water Act did not apply whenever a pollutant traveled through

  groundwater on its way from a point source to navigable waters.

  See 140 S. Ct. at 1473.     This argument was too expansive,

  allowing for a “loophole” when someone discharging a pollutant

  merely moved a pipe back a few yards from navigable water, so

  that the resulting flow might not be a direct discharge into that

  water.   Id.   The Supreme Court held “that the statute requires a

  permit when there is a direct discharge from a point source into

  navigable waters or when there is the functional equivalent of a

  direct discharge.”     Id., 140 S. Ct. at 1476.

             The Supreme Court then provided guidance as to when

  there would be and when there might not be the “functional

  equivalent of a direct discharge,” explaining that time and

  distance are important:

             Where a pipe ends a few feet from navigable
             waters and the pipe emits pollutants that
             travel those few feet through groundwater (or
             over the beach), the permitting requirement
             clearly applies. If the pipe ends 50 miles
             from navigable waters and the pipe emits
             pollutants that travel with groundwater, mix
             with . . . other material, and end up in
             navigable waters only many years later, the
             permitting requirements likely do not apply.

  140 S. Ct. at 1476.

             To provide guidance with respect to factual situations

  between those extremes the Supreme Court stated:

             factors that may prove relevant (depending
             upon the circumstances of a particular case):
             (1) transit time, (2) distance traveled,
             (3) the nature of the material through which

                                      29
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 30 of 50   PageID #:
                                   13457


             the pollutant travels, (4) the extent to
             which the pollutant is diluted or chemically
             changed as it travels, (5) the amount of
             pollutant entering the navigable waters
             relative to the amount of the pollutant that
             leaves the point source, (6) the manner by or
             area in which the pollutant enters the
             navigable waters, (7) the degree to which the
             pollution (at that point) has maintained its
             specific identity. Time and distance will be
             the most important factors in most cases, but
             not necessarily every case.

  Id., 140 S. Ct. at 1476–77.

             There is no dispute that the LWRF is a “point source,”

  that the Pacific Ocean is a “navigable water,” or that the

  wastewater discharged into the Pacific Ocean is a “pollutant.”

  See id., Kavanaugh, J., concurring, 140 S. Ct. at 1478 (“No one

  disputes that pollutants originated at Maui’s wastewater facility

  (a point source), and no one disputes that the pollutants ended

  up in the Pacific Ocean (a navigable water).”).         This case turns

  on whether the LWRF’s placement of wastewater into injection

  wells from which the wastewater flows to the Pacific Ocean is the

  “functional equivalent of a direct discharge” from the LWRF into

  the Pacific Ocean.     Id.

             The present case falls between the two examples set

  forth by the Supreme Court.      The LWRF’s injection wells are

  neither located just a few feet from the ocean nor 50 miles from

  shore.   See id. 140 S. Ct. at 1476.      Instead, the wells are about

  half a mile from the ocean.      Even if the wastewater is diverted

  off of a straight line to the sea, at least some of it appears to


                                      30
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 31 of 50   PageID #:
                                   13458


  travel between half a mile and a mile and a half.         Nor does the

  pollutant routinely take “many years” to reach the sea.          Some of

  it reaches the sea in 84 days, and much of it within 400 days.

              This court looks to the factors set forth by the

  Supreme Court in determining whether there has been the

  functional equivalent to a direct discharge, paying particular

  attention to the time and distance factors.        See id., 140 S. Ct.

  at 1476–77.      Of course, this court recognizes that other factors

  might also be relevant.

              A.     Transit Time.

              According to the 2013 Tracer Dye Study, dye placed into

  Wells 3 and 4 of the LWRF reached the north seep in the nearshore

  ocean waters in as little as 84 days, with peak concentration of

  the dye occurring 9 to 10 months after placement in the wells.

  Half of the dye measured at the seeps entered the ocean within

  300 days.    The average (mean) time it took for the wastewater to

  travel from the wells to the ocean was 14 to 16 months.          With

  respect to transit time, this case falls between the seconds or

  minutes it might take pollutants to reach the ocean from a pipe

  ending a few yards from the ocean and the many years pollutants

  might take to travel through 50 miles of groundwater to the

  ocean.   Even in the latter situation, the Supreme Court did not

  categorically rule out the need for an NPDES permit, saying only

  that permitting requirements “likely do not apply.”          140 S. Ct.

  at 1476.

                                      31
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 32 of 50   PageID #:
                                   13459


             This court has previously characterized the 2013 Tracer

  Dye Study as “indisputably demonstrat[ing] the relatively rapid

  flow of significant quantities of pollutant from the LWRF to the

  ocean.”   24 F. Supp. 3d at 1003.        This court still believes that

  the transit time favors a determination that the County must get

  an NPDES permit.

             The County’s argues that 84 days is a lot longer than

  the 90 to 108 minutes that wastewater would take to travel the

  half-mile in a hypothetical pipe running in a straight line from

  the LWRF to the ocean.     But this court does not view that

  hypothetical pipe as any kind of lodestar.        It is instead just

  one of an immense number of examples one could imagine for

  transporting wastewater half a mile.

             One could imagine dozens of tanker trunks like those

  used for transporting gasoline arriving at the LWRF and being

  filled in a continuous rotation with wastewater before driving to

  the shoreline, dumping their cargo into the ocean, and returning

  to the LWRF to be refilled.      With such an example, the time to

  fill the tanks, drive to the ocean, empty the tanks, and

  repeatedly refill them might become a baseline.         Alternatively,

  one could imagine creating an enormous concrete reservoir into

  which wastewater flowed, only to be emptied and transported to

  the ocean by trucks when the reservoir was filled, which could

  take weeks or months.     It makes no sense to this court to use the

  single example selected by the County as some kind of absolute

                                      32
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 33 of 50   PageID #:
                                   13460


  measuring point, especially when changing the dimensions of the

  hypothetical pipe could easily alter travel times.

             Indeed, the Supreme Court knew that it was dealing with

  pollutants traveling through groundwater, not through a pipe.

  The very nature of groundwater means that the pollutants will not

  reach the ocean in a matter of minutes.        Had the Court intended

  to say that anything taking more than 90 minutes or a day or a

  week or a month was exempt from the NPDES permitting requirement,

  it could easily have said that.       Instead, the Court recognized

  examples at the extremes of a few seconds or minutes to many

  years.   Because the Supreme Court knew it was dealing with

  movement through groundwater, it makes sense to assume that the

  Court expected the parties to be dealing with transport time

  measured in months.     Notably, the Supreme Court set its extreme

  at “many years,” not at “many months,” and not even at one year

  or two years.

             The County’s 90-minute transit time refers to when

  wastewater first reached the ocean through a hypothetical pipe.

  See Lekven Decl., ECF No. 440-6, PageID # (indicating that dye

  from a hypothetical pipe would be expected to start emerging from

  that pipe after 90 minutes).      If this court similarly looks at

  when the wastewater, traveling through groundwater, first reaches

  the seeps, the court has a time of 84 days.        Peak concentrations

  of the dye take longer (9 to 10 months), and the average (mean)



                                      33
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 34 of 50   PageID #:
                                   13461


  time is 14 to 16 months.      Although the wastewater measured at the

  seeps accounts for a very small amount of the total amount of

  wastewater released by the LWRF, the parties have agreed that all

  of the wastewater discharged from the wells makes its way to the

  Pacific Ocean.    Some of it may take longer than the wastewater

  observed at the seeps, but some of it may take shorter.

             There is no dispute that much of it enters the ocean

  through diffuse flow rather than by flowing or dripping through

  seeps, which are holes in rocks.         It is impossible to track each

  finger of water percolating through groundwater or sand or dirt.

  Indeed, if a party could not prevail without establishing the

  transit time for every trickle of liquid through groundwater,

  then no challenge involving groundwater could ever be successful.

  In fashioning a test, the Supreme Court was most assuredly not

  saying that groundwater cases were per se unwinnable.          To the

  contrary, the Supreme Court must have thought that a groundwater

  case might require a permit.      In complaining that Plaintiffs have

  not tracked all of the wastewater through groundwater, the County

  is setting up an insurmountable barrier that would nullify the

  application of the Clean Water Act’s permit requirement in all

  groundwater cases.

             This court has clearly in mind the concept that any

  genuine issue of material fact should be left for trial rather

  than resolved on a summary judgment motion.        But with respect to



                                      34
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 35 of 50   PageID #:
                                   13462


  the time aspect of the Supreme Court test, trial could not shed

  more light on the subject.      There will be no proof beyond what is

  already in the record about the time it takes for wastewater not

  observed at the seeps to reach the ocean.        Instead, the court

  will be faced with the certainty that all of the wastewater

  discharged into groundwater from the wells eventually reaches the

  ocean, some of it by 84 days, some of it within 9 to 10 months,

  some of it within shorter or longer periods, much of it through

  diffuse flow that cannot be precisely measured.         Even if this

  court doubles the longest time measured at the seeps and assumes

  that some of the wastewater took that doubled time to reach the

  ocean, this court is still far from the extreme of “many years.”

  Considering that this case involves what the Supreme Court knew

  would be transport through the uneven course of groundwater, this

  court concludes that the time factor weighs in favor of requiring

  an NPDES permit.

             B.    Distance Traveled.

             It is undisputed that the LWRF is located about one-

  half mile from the Pacific Ocean.        The distance the wastewater

  flows from the LWRF to the ocean cannot be measured with

  precision.    The wastewater may move vertically and horizontally

  through the aquifer, rather than in a straight path to the sea.

  Plaintiffs’ expert says the distance the wastewater travels does

  not exceed 1.5 miles.     See Decl. of Jean E. Moran, Ph.D., ECF No.


                                      35
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 36 of 50   PageID #:
                                   13463


  432-22, PageID # 10566.     The County’s expert, on the other hand,

  says the wastewater travels from the LWRF to the ocean a minimum

  distance ranging from 0.3 to 1.3 miles.        See Geosync Consultants

  Expert Report, ECF No. 432-29, PageID #s 10781, 10786.          Another

  of the County’s experts opines that wastewater being discharged

  in to the ocean as diffuse flow may “occur anywhere along the

  west-Maui coast.”     List Decl., ECF No. 440-2, PageID # 11064.

  Plaintiffs and the County’s experts are fairly close to each

  other in terms of the minimum distance the wastewater travels,

  but there is no consensus on the maximum distance it travels.

  While there is a question of fact as to the maximum distance the

  wastewater travels, the undisputed minimum distance range (0.3 to

  1.3 miles) does not come close to the Supreme Court’s reference

  to the 50-mile extreme.     See 140 S. Ct. at 1476.

             The County argues that because most of the wastewater

  is being discharged into the ocean as diffuse flow, this court

  cannot discern the exact distance that most of the wastewater is

  traveling.    This court agrees that a precise measurement is

  impossible because, with diffuse flow, it is not even clear where

  the wastewater is entering the ocean.        The 2013 Tracer Dye Study

  concluded that over 90 percent of the discharge within the two

  seep groups was occurring as diffuse flow.        See ECF No. 432-24,

  PageID # 10602.    While the County argues that the evidence does

  not demonstrate exactly where the diffuse flow occurs, it


                                      36
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 37 of 50   PageID #:
                                   13464


  concedes that diffuse flow occurs north and south of Kahekili

  beach and deeper offshore.      See ECF No. 439-1, PageID #s 11048-

  49.    We therefore know a little about where that diffuse flow

  entered the sea.    In any event, we can tell where the monitored

  seeps are located in the nearshore waters about a half a mile

  from the LWRF.     See 2013 Tracer Dye Study, Figure 4-1 (Location

  and arrangement of monitoring points), ECF No. 432-24, PageID

  # 10699.

              Additionally, Plaintiffs argue that the increase in

  nearshore water temperature and algal ä15 N concentration is

  indicative of diffuse flow near the monitored vents, although

  Defendants contend that other causes are at play.         Viewing

  disputed facts in the light most favorable to the County while

  considering Plaintiffs’ motion, this court, in examining the

  distance involved, disregards Plaintiffs’ reasoning on the causes

  of higher temperatures and nitrogen isotope concentration.           What

  the court does not disregard is the evidence that the wastewater

  travels a minimum distance of between 0.3 and 1.5 miles to the

  sea.    Even if the average distance were double the high end of

  that minimum (i.e., three miles), this case would be far from the

  Supreme Court’s 50-mile example.         Indeed, if the average distance

  were triple that high end, that distance would still be less than

  a tenth of the 50-mile extreme.




                                      37
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 38 of 50   PageID #:
                                   13465


               It is hard to see how trial would lead to a more

  precise figure.     Certainly the parties have not suggested how a

  trial might yield better data.       This court concludes that the

  available data indicates that, even with diffuse flow, the

  wastewater likely travels a relatively short distance through

  groundwater.      Such a distance weighs in favor of requiring an

  NPDES permit.

               C.    The Nature of the Material Through Which the
                     Pollutant Travels.

               Once placed in the wells, the wastewater travels

  approximately 200 feet underground into a shallow groundwater

  aquifer beneath the facility.      Kraft, a County expert, says this

  aquifer is “a diverse assemblage of volcanic rock below the

  freshwater aquifer lens.”      He says that the wastewater in the

  aquifer encounters saline and brackish water at depths of 88 to

  258 feet.5    See Kraft Decl., ECF No. 440-3, PageID # 11080-81.

  The treated wastewater mixes with groundwater and then flows

  horizontally and vertically into the ocean through the porous

  aquifer.     See Kraft Decl., ECF No. 440-3, PageID # 11081-82; ECF

  No. 44027, PageID # 11212.      In short, unlike water flowing

  through a pipe, the wastewater is mixing with other waters and is



       5
         Schoolchildren in Hawaii have long been taught about the
  freshwater lenses that are the sources of Hawaii’s drinking
  water. This senior judge can still recall learning in elementary
  school about such lenses and about the filtering of the water
  through volcanic rock.

                                      38
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 39 of 50    PageID #:
                                   13466


  flowing through rock and other substances.        The nature-of-

  material factor appears to favor a determination that an NPDES

  permit is not necessary in this case, for reasons also discussed

  in connection with the next factor.

             D.    The Extent to Which the Pollutant Is Diluted or
                   Chemically Changed as it Travels.

             There is no dispute that wastewater that is put into

  the wells at the LWRF “undergoes attenuation mechanisms such as

  dispersion, mixing, dilution, and chemical transformation.”             See

  Kraft Decl., ECF No. 440-3, PageID #s 11079, 11082; Paytan Decl.,

  ECF No. 432-32, PageID #s 10855-56 (recognizing that the

  wastewater undergoes “partial transformation along the flow-oath

  in the groundwater”).     Wastewater combines with saline, brackish,

  and fresh groundwater.     It then goes through and interacts with

  porous volcanic rock, leading to “injectate that emerge[s] at the

  seeps [that is] significantly mixed, diluted, chemically altered,

  and geochemically transformed.”       Decl. of Ryan Fimmen, Ph.D., ECF

  No. 440-5, PageID # 11106.      “Microbial processes such as

  denitrification ultimately result in the removal of an average of

  86% of total nitrogen.”     Decl. of Ryan Fimmen, Ph.D., ECF No.

  440-5, PageID # 11106; Paytan Expert Report, ECF No. 440-40,

  PageID # 11259 (noting that average nitrogen removal was 86

  percent, but with a range from 30 percent to 90 percent).            It may

  be that some of the denitrification occurs at the plant.             See

  Paytan Decl.,    ECF No. 432-32, PageID # 10834.

                                      39
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 40 of 50    PageID #:
                                   13467


             Lekven, the County’s expert, opines that 31 pounds of

  nitrogen per day (over 11,000 pounds per year) are actually

  released into the ocean at the north and south seep groups, a

  significant reduction from what would be expected without the

  filtering mechanism.     See Lekven Decl., ECF No. 440-6, PageID

  # 11125.   Even if much of the pollutant has been diluted or

  otherwise removed, a significant amount of pollutant nevertheless

  enters the ocean.     This court, however, draws all inferences in

  the County’s favor in considering Plaintiff’s motion for summary

  judgment and therefore views the significant reduction as

  indicating that this factor weighs in the County’s favor (i.e.,

  against requiring an NPDES permit).

             E.    The Amount of Pollutant Entering the Navigable
                   Waters Relative to the Amount of the Pollutant
                   That Leaves the Point Source.

             There is no dispute that 100 percent of the wastewater

  from the LWRF is discharged somewhere in the Pacific Ocean.            The

  2013 Tracer Dye Study measured only 2 percent or less of the

  wastewater discharged at the monitors at the seeps.          But of

  course the rest of the wastewater does reach the ocean.

  Notwithstanding any dilution or chemical change in the wastewater

  as it travels through groundwater, no party has suggested that

  the wastewater thereby rids itself of all pollutants.          That is,

  the resulting wastewater indisputably remains polluted, even if,

  as the County argues, it ends up being less polluted, and all of


                                      40
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 41 of 50    PageID #:
                                   13468


  the wastewater goes into the ocean.         This factor therefore weighs

  in favor of requiring an NPDES permit.

             F.    The Manner By or Area in Which the Pollutant
                   Enters the Navigable Waters.

             The County correctly notes that the precise manner by

  which all of the wastewater enters the ocean is unclear.             The

  parties agree that some of the wastewater enters the ocean via

  identified seeps, with the remainder of the wastewater entering

  the water through other means, including diffuse flow.

  Similarly, the precise area in which the wastewater enters the

  ocean is not entirely discernible.         Clearly, some of the

  wastewater enters at the seeps, and some of the wastewater likely

  enters the ocean near the seeps.         Some of the wastewater may

  enter the ocean elsewhere, but, given the parties’ experts’

  statements concerning the distance traveled by the wastewater,

  those other entry areas are likely reasonably close to the seeps.

  This factor may not add much to the other factors in the

  circumstances of this case, and this court gives no additional

  weight to this factor.

             G.    The Degree to Which the Pollution Maintains its
                   Specific Identity.

             As noted above, there is no dispute that the wastewater

  undergoes some changes as it flows from the LWRF to the ocean.

  The County asserts, for example, that 86 percent of the nitrogen

  is removed as the wastewater travels to the sea.         (As previously


                                      41
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 42 of 50   PageID #:
                                   13469


  noted, some of the denitrification process may occur at the LWRF.

  See Paytan Decl., ECF No. 432-32, PageID # 10834.)

             Studies have found “wastewater tracers” in the ocean--

  pharmaceuticals, organic waste indicator compounds, and heavy

  ä15 N, a sewage-derived nitrogen isotope.       Tribromomethane, two

  musk fragrances, a fire retardant, and a plasticizer compound

  were detected, tending to show the presence of treated wastewater

  at the submarine springs near the LWRF.        ECF No. 432-28, PageID

  # 10776; Figure ES-6, ECF No. 432-24, PageID # 10626; Paytan

  Decl., 432-32, PageID # 10857.       Whether the LWRF is the sole

  source of those substances is unclear; reclaimed water used for

  irrigation and landscaping near the ocean and surface runoff may

  contribute chemicals that enter the nearshore waters.          See Decl.

  of Ryan Fimmen, Ph.D., ECF No. 440-5, PageID # 11113.

  Interpreting the facts in the light most favorable to the County

  with respect to Plaintiffs’ motion, this court assumes for

  purposes of deciding Plaintiffs’ motion for summary judgment that

  the source of the “wastewater tracers” is irrigation using

  reclaimed water from the LWRF that was not discharged from the

  wells that are the point sources in this case.

             But no party has ever contended that the wastewater

  that reaches the ocean from the wells is devoid of pollutants.

  The 2013 Tracer Dye Study, whatever challenges the County raises

  to parts of it, indisputably establishes that the wastewater from


                                      42
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 43 of 50   PageID #:
                                   13470


  the wells can still be identified.       Even if the wastewater that

  reaches the ocean from the wells contains lesser levels of

  pollutants than at the start of the wastewater’s journey from the

  wells, that wastewater maintains its specific identity as

  polluted water emanating from the wells.        This factor therefore

  weighs in favor of requiring an NPDES permit.

             H.    The Volume of Wastewater Reaching Navigable
                   Waters.

             The seven factors discussed above and included in the

  Supreme Court’s list are not necessarily the only factors

  relevant to a determination of whether the wastewater from the

  wells is the functional equivalent of a direct discharge into

  navigable waters.     The Supreme Court identified those factors as

  circumstances “that may prove relevant (depending on the

  circumstances of a particular case).”        Something not captured in

  those seven factors is the immensity of the wastewater volume.

  At most, one of those factors looks at “the amount of pollutant

  entering navigable waters relative to the amount of the pollutant

  that leaves the point source.”       If the wastewater as a whole is

  considered the pollutant, rather than each toxin or chemical

  contributing to that polluted status, then 100 percent of the

  pollutant reaches the sea.      But just referring to 100 percent

  does not fully capture how much wastewater is traveling from the

  wells to the Pacific Ocean.      As noted at the start of this order,




                                      43
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 44 of 50   PageID #:
                                   13471


  more than a million gallons of wastewater is discharged from a

  single well every day, all of it going to the sea.

             Even if this court restricted its consideration to the

  wastewater that emerges at the monitored seeps, the amount of

  wastewater is enormous.     If those seeps account for less than 2

  percent of the wastewater discharged from the LWRF’s wells, that

  percentage on its own is mind-boggling.        In 2015, an average of

  nearly a million gallons of wastewater was put into Well 3 every

  day, and about 400,000 gallons a day was put into Well 4 every

  day.   ECF No. 432-7, PageID # 10422.      If this court considers

  only 2 percent or less of that amount, then the court is dealing

  with 20,000 gallons or less a day from Well 3 and 8000 gallons or

  less a day from Well 4.     If about 28,000 gallons a day reaches

  the seeps from those two wells, then over the course of a few

  months, 2 percent would amount to millions of gallons of

  wastewater just at the seeps.      That raw volume is so high that it

  is difficult to imagine why it should be allowed to continue

  without an NPDES permit just because the other 98 percent of

  wastewater from the wells has not been precisely tracked.

             An analogy unrelated to gallons of water may also prove

  helpful.   This country has a population of over 300 million.           See

  https://www.census.gov/popclock/ (indicating that the United

  States population was over 332,517,000 on July 13, 2021) (last

  visited July 13, 2021).     If 2 percent of the population died from



                                      44
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 45 of 50   PageID #:
                                   13472


  COVID-19, that would represent more than 6 million individuals.

  Just because 98 percent of the population survived would not mean

  that the federal government should leave entirely unregulated all

  matters relating to COVID-19.      As it is, more than 600,000 people

  in this country have died from COVID-19.        See

  https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covidview/in

  dex.html (“As of July 7, a total of 603,958 COVID-19 deaths have

  been reported.”) (last visited July 13, 2021).         That is less than

  1 percent of the population, but it is still an enormous number

  that has understandably generated a concerted effort to address

  the problem.    In short, raw numbers matter without regard to the

  percentage of the total.

             The Clean Water Act requires an NPDES permit for the

  discharge of any pollutant to navigable waters from a point

  source.   The permit requirement does not refer to some minimum

  amount.   Still, in much the same way that the Supreme Court

  thought a percentage might be a factor, this court considers the

  absolute volume relevant here.       That volume is so large that it

  weighs in favor of requiring an NPDES permit.

             I.    Impact on the Ecosystem.

             The Clean Water Act was enacted “to restore and

  maintain the chemical, physical, and biological integrity of the

  Nation’s waters.”     33 U.S.C. § 1251(a).     Toward that end, the

  Clean Water Act prohibits the “discharge of any pollutant” unless


                                      45
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 46 of 50   PageID #:
                                   13473


  certain provisions of the Clean Water Act are complied with.            See

  33 U.S.C. § 1311(a); see also 33 U.S.C. § 1362(12).          In other

  words, the Clean Water Act was designed to prevent pollutants

  from harming navigable waters and their ecosystems or, at least,

  to limit that harm by limiting the amount of pollutant being

  discharged pursuant to a permit.

             This court has concerns with respect to whether the

  wastewater from the LWRF is harming the nearby ocean’s ecosystem.

  This court previously found “no genuine dispute that the

  discharge at the LWRF significantly affects the physical,

  chemical, and biological integrity of the ocean water.”          Id., 24

  F. Supp. 3d at 1003-04.     Plaintiffs’ expert, Paytan, co-authored

  a study that “confirm[ed] that corals living withing the SGD seep

  area are impacted by sewage-effluent injected at the LWRF.”           ECF

  No. 432-34, PageID # 10903.

             Although the nature of the damage to the environment

  might conceivably be a factor in an analysis of whether a

  discharge is the functional equivalent of a direct discharge,

  this court does not rely on that issue in the present motion.

             There is an issue of fact as to whether and to what

  extent the wastewater from the wells is affecting the nearby

  ecosystem.    See Decl. of Ryan Fimmen, Ph.D., ECF No. 440-5,

  PageID # 11113 (noting that possible causes of contaminants in

  the ocean may include reclaimed water used for irrigation and


                                      46
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 47 of 50   PageID #:
                                   13474


  landscaping near the ocean, rather than wastewater from the

  wells).   This court recognizes that resolving that dispute might

  best be left to a trial.      However, that dispute is immaterial to

  the present order.     While the court cannot here resolve the

  issue, this court presumes here that Plaintiffs could not

  establish by a preponderance of the evidence that the observed

  damage is traceable to the wastewater from the injection wells.

  This hypothetical factor is not weighed in either side’s favor

  here.

             J.    Balancing of Factors.

             It is undisputed that the LWRF has, at times, dumped 3

  to 5 million gallons of treated wastewater into its four

  injection wells every day.      It is also undisputed that the

  treated wastewater then mixes with groundwater and flows

  relatively quickly and a short distance to the Pacific Ocean

  through the porous aquifer.      While the record does not show where

  98 percent of the wastewater discharges into the ocean, it does

  show that tens of thousands of gallons of wastewater were

  detected at monitors in the nearshore ocean seeps on a daily

  basis.    The difficulty of detecting and measuring what may be the

  diffuse discharge of much of the remaining wastewater that

  reaches the ocean does not nullify the Clean Water Act’s NPDES

  permit requirements.     It is likely that much of that remaining

  wastewater discharges near the monitored seeps in this case, but


                                      47
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 48 of 50   PageID #:
                                   13475


  even if this court relies only on the evidence from the monitored

  seeps, the County was required to get an NPDES permit.

             The undisputed evidence from the monitored seeps

  establishes that the LWRF is discharging a pollutant into the

  navigable waters of the United States on a massive scale.            There

  is no dispute that, at times, tens of thousands of gallons of

  wastewater have been discharged from the monitored seeps on a

  daily basis.

             The Supreme Court has provided guidance as to how to

  determine whether a discharge is the functional equivalent of a

  direct discharge.     The time and distance factors, which are the

  most important factors, as well as the relative-amount-of-

  pollution-entering-the-water and the specific-identity factors

  weigh in favor of applying the NPDES permit requirements.            On the

  other hand, the nature-of-material and dilution/chemical-change

  factors favor not requiring a permit.        The manner-by-or-area-in-

  which-the-pollutant-enters-the-water factor is neutral.          This

  court has added to the mix its own raw-volume-of-pollutant

  factor, which weighs in favor of requiring a permit.

             Balancing these factors, this court grants Plaintiffs’

  motion for summary judgment and denies the County’s motion for

  summary judgment, ruling that the County is and was required to

  have an NPDES permit.     The court would reach this same conclusion

  even if it did not consider the raw-volume-of-pollutant factor.



                                      48
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 49 of 50   PageID #:
                                   13476


  V.         CONCLUSION.

             Based on the undisputed evidence that the County

  discharged tens of thousands of gallons of wastewater from the

  LWRF into the Pacific Ocean on a daily basis at a few monitored

  seep vents, and balancing the factors set forth by the Supreme

  Court, as well as the additional volume factor that this court

  added, this court concludes that the LWRF must have an NPDES

  permit.   The discharge from the County’s injection wells into the

  groundwater and ultimately into the ocean is the functional

  equivalent of a direct discharge such that it triggers the NPDES

  permit requirement.     The court would reach this same conclusion

  even if it did not consider the raw-volume-of-pollutant factor.

  Summary judgment is therefore granted in favor of Plaintiffs and

  against the County.

             This order does not address the remedies for the

  County’s Clean Water Act violation.       The parties earlier entered

  into a Settlement Agreement and Order re: Remedies.          See ECF No.

  256. No later than July 21, 2021, each side shall file a

  statement as to whether this or any other agreement regarding

  remedies is in effect or whether remedies for the County’s

  violation of the Clean Water Act still need to be addressed.            In

  the meantime, this case remains pending.

             Given this ruling, the court directs the Clerk of court

  to vacate the trial date and all pretrial deadlines, leaving only


                                      49
Case 1:12-cv-00198-SOM-KJM Document 468 Filed 07/15/21 Page 50 of 50             PageID #:
                                   13477


  the remedies memorandum deadline for the parties to comply with

  at this time.



               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, July 15, 2021.




                                           /s/ Susan Oki Mollway
                                          Susan Oki Mollway
                                          United States District Judge




  Hawaii Wildlife Fund, et al. v. County of Maui; Civil No. 12-00198 SOM/KJM; ORDER
  GRANTING PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT; ORDER DENYING DEFENDANT'S MOTION FOR
  SUMMARY JUDGMENT




                                            50
